Per Curiam.

We affirm the judgment of the court of appeals. There is no constitutional or inherent right to be released before the expiration of a valid sentence. Greenholtz v. Inmates of Nebraska Penal & Correctional Complex (1979), 442 U.S. 1, 7, 97 S.Ct. 2100, 2104, 60 L.Ed.2d 668, 675; State ex rel. Hogan v. Ghee (1999), 85 Ohio St.3d 150, 151, 707 N.E.2d 494, 495. As the court of appeals held, nothing in Am.Sub.S.B. No. 2 confers a mandatory right to parole. Finally, the sentencing provisions of Am.Sub.S.B. No. 2 (146 Ohio Laws, Part IV, 7136) do not apply to Miller and other persons convicted and sentenced before July 1, 1996. State ex rel. Smith v. Sage (1998), 83 Ohio St.3d 209, 699 N.E.2d 87, 88.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.